COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-479-CR

  
THE 
STATE OF TEXAS                                                                  STATE
 
V.
 
RODRICK 
DWAYNE DAVIS                                                        APPELLEE
----------
FROM 
COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “State’s Motion To Dismiss Appeal.” The motion complies 
with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 
42.2(a). No decision of this court having been delivered before we received this 
motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).
        It 
is further ordered that the State shall pay all costs of this appeal, for which 
let execution issue. See Tex. Code Crim. Proc. Ann. art. 44.01(f) (Vernon Supp. 2004).
 
 
                                                                  PER 
CURIAM
  
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 12, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.